               Case 4:18-cv-01885-HSG Document 582 Filed 01/03/19 Page 1 of 2



 1 John Schnurer (Cal. Bar No. 185725)
   PERKINS COIE LLP
 2 11988 El Camino Real, Suite 350
   San Diego, California, 92130
 3
   +1 (858) 720-5700
 4 +1 (858) 720-5799 facsimile
   htc-philipsperkinsservice@perkinscoie.com
 5
   Ryan McBrayer (pro hac vice)
 6 Jonathan Putman (pro hac vice)

 7 PERKINS COIE LLP
   1201 Third Avenue, Suite 4900
 8 Seattle, Washington, 98101
   +1 (206) 359-8000
 9 +1 (206) 359-9000 facsimile
   htc-philipsperkinsservice@perkinscoie.com
10

11 Attorneys for Defendants HTC Corp. and
   HTC America, Inc.
12
                             UNITED STATES DISTRICT COURT
13
                           NORTHERN DISTRICT OF CALIFORNIA
14
                                    OAKLAND DIVISION
15

16

17 IN RE KONINKLIJKE PHILIPS PATENT             Case No. 4:18-cv-01885-HSG (EDL)
   LITIGATION.
18                                              JURY TRIAL DEMANDED
                                                ___________ ORDER GRANTING
                                                [PROPOSED]
19
                         .                      DEFENDANTS’ MOTION FOR ISSUANCE
20                                              OF LETTER ROGATORY
                                               ___________________________
                                               Judge: Hon. Haywood S. Gilliam, Jr.
21
                                               ______________
                                               Court: Courtroom 2
22

23

24

25

26

27

28 [PROPOSED] ORDER GRANTING                   -1-                 CASE NO. 4:18-CV-01885-HSG
     DEFENDANTS’ MOTION FOR ISSUANCE
     OF LETTER ROGATORY
     142608170.1
               Case 4:18-cv-01885-HSG Document 582 Filed 01/03/19 Page 2 of 2



 1            Having considered Defendants’ Motion for Issuance of Letter Rogatory, and being fully

 2 advised, the Court finds and orders as follows:

 3            1.     The Motion is Granted. The Court approves the letter of request, attached as

 4                   Exhibit 1 to the Motion, and will sign said request;

 5            2.     The Clerk of Court shall authenticate the Court’s signature under the seal of this

 6                   Court;

 7            3.     The Clerk of Court shall return Exhibit 1 with the authentication of the Court’s

 8                   signature under seal of this Court to counsel for Defendants who will ensure that

 9                   the appropriate steps are taken to translate and transmit the letter to the

10                   appropriate Central Authority, and

11            4.     The Court orders that Defendants may pursue this letter rogatory discovery after

12                   the close of discovery on January 4, 2019.

13 IT IS SO ORDERED.

14

15 Date: _______________________
          January 3, 2019                          ____________________________________
                                                   _______________________
                                                   Honorable Haywood S. Gilliam
16                                                 _________________________
                                                   United States District Court Judge
                                                   Hon. Elizabeth D. Laporte
17                                                 United States Magistrate Judge
18

19

20

21

22

23

24

25

26

27

28 [PROPOSED] ORDER GRANTING                          -2-                    CASE NO. 4:18-CV-01885-HSG
     DEFENDANTS’ MOTION FOR ISSUANCE
     OF LETTER ROGATORY
     142608170.1
